UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6412


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRICK LAMONT EVANS, a/k/a Shank, a/k/a Dechee Dan, a/k/a Big Head, a/k/a
Debo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, Senior District Judge. (1:08-cr-00024-JPJ-1)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Lamont Evans, Appellant Pro Se. Whitney Demain Pierce, OFFICE OF THE
UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Lamont Evans appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). “A

district court abuses its discretion when it acts arbitrarily or irrationally, fails to consider

judicially recognized factors constraining its exercise of discretion, relies on erroneous

factual or legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d

151, 158 (4th Cir. 2018) (internal quotation marks omitted). Our review of the record

shows that the district court properly considered the circumstances presented by the

pandemic, Evans’ health conditions, and the 18 U.S.C. § 3553(a) factors, before denying

Evans’ motion. Therefore, we deny Evans’ motion to appoint counsel and affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                               2